Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on November 30, 2021 in response to the Office Action of September 30, 2021 is acknowledged and has been entered. 
The objections to the specification and to claim 7 are now withdrawn in view of the claim amendment. 
The rejections to claims 1 and 3-14 under 35 U.S.C. 103 are now withdrawn in view of the claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. James Bagarazzi (Reg. No. 29,609) on December 15, 2021. Applicant’s approval was obtained on December 17, 2021. 

Amendments to the claims:
Claim 1 is amended to clarify the scope of the claim.
Claim 1. A three-dimensional (3D) human body scanner for generating a 3D human body model for fitness and body styling, comprising: 
a first part that includes a scanner for scanning a human body;
a turntable that is spaced apart and physically disconnected from the first part and configured for carrying the human body that is to be scanned; 
a light emitter carried by the first part and configured and disposed for projecting an optical marker,
wherein the optical marker indicates a position of the turntable to be placed relative to the first part, and 
wherein the position is a distance from the first part; 
an optical detector carried by the turntable in a target adjustment region of the turntable and configured for detecting the projected optical marker of the distance from the first part
a feedback device configured to generate, based on the detection of the projected optical marker, to the user an optical or acoustical feedback when the turntable is placed relative to the first part with the predetermined accuracy of the distance from the first part; and


Allowable Subject Matter
Claims 1, 3-7, 10 and 12-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claim 1 in regard to the features of “a light emitter carried by the first part and configured and disposed for projecting an optical marker, wherein the optical marker indicates a position of the turntable to be placed relative to the first part, and wherein the position is a distance from the first part; an optical detector carried by the turntable in a target adjustment region of the turntable and configured for detecting the projected optical marker when the turntable is placed relative to the first part with a predetermined accuracy of the distance from the first part; a feedback device configured to generate, based on the detection of the projected optical marker, to the user an optical or acoustical feedback when the turntable is placed relative to the first part with the predetermined accuracy of the distance from the first part", in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 3-7, 10 and 12-13 are allowed at least by virtue of their respective dependency upon an allowable claim.

Lee et al., US 2017/0211930 A1. This reference teaches a scanner (i.e., the first part as claimed) and a turntable that are at a distance from each other and such a distance is adjustable. However, Lee does not teach the features associated with a light emitter projecting an optical marker for indicating a position of the turntable to be placed relative to the scanner. Lee does not teach, either, a feedback device generating a feedback when the turntable is placed relative to the scanner with a predetermined accuracy of the distance from the scanner.
Ramamoorthy et al., US 2002/0085219 A1. This reference teaches a scanner and a turntable at a fixed distance to each other. The turntable is rotatable and can be moved up and down in order to place the object at an optimal scanning position. Though Ramamoothy discloses an optical marker, Ramamoothy does not disclose an optical detector for detecting the optical marker when the turntable is placed relative to the scanner with a predetermined accuracy of the distance from the scanner, nor does it disclose any features associated with the feedback device. 
Hight et al., US 2017/0000675 A1. This reference teaches optical markers disposed on the surfaces of the imaging device and these optical markers are detected to determine a location of the imaging device. However, these optical markers are not projected optical markers by the light emitter, nor are they 

Hence, the above references, individually or combined, does not teach the identified allowable subject. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793